SPRAGUE, District Judge,
held that, under the ninth rule in bankruptcy, the court might reverse such a decree upon good cause shown, which must be by an-application in writing, supported by affidavits setting forth the grounds upon which a revision was sought; that it was a question to the discretion of the court to be governed by the analogies in cases of bills of review in equity, which might be allowed in cases of newly discovered evidence or error on the face of the record; that it did not appear that the assignee had ever examined this claim, or deemed that it was his duty to examine the claims; that no creditor had ever used any diligence before the dividend was ordered; that the inaccuracy upon the record was not the ground of any omission to move to expunge claim before the dividend was ordered; that the statute of limitations might be a conscientious defence under some circumstances, as where a party knew that the debt was paid, but had lost the evidence of payment, it was perfectly conscientious to set up the statute. But in this case, it was not contended that the 'debt had ever been paid. The creditor had sworn to its validity, the debtor might be examined by the assignee under oath; and in a matter to be adjudged according to the discretion of the court, his honor would not allow the motion to be received, and sustained the objection taken by Leonard Alden, and dismissed the motion with costs.